IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                November 17, 2009
                                 No. 09-50012
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

DAVID RAMOS

                                             Plaintiff-Appellant

v.

DR PAUL W. SHRODE; INVESTIGATOR REX PARSONS; INVESTIGATOR
JAVIER SOSA; TECHNICIAN SAL TELLES; UNKNOWN STAFF

                                             Defendants-Appellees


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 3:08-CV-418


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
      David Ramos, El Paso County Detention Facility inmate # 9291422,
appeals the district court’s dismissal of his 42 U.S.C. § 1983 complaint for failure
to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii). The district court dismissed
Ramos’s complaint pursuant to the abstention doctrine of Younger v. Harris, 401
U.S. 37 (1971). Although Ramos argues the merits of his claims on appeal, he
wholly fails to challenge the district court’s reason for dismissal. By failing to


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 09-50012

brief any argument challenging the district court’s reason for dismissal, Ramos
has abandoned the only ground for appeal. See Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993); Brinkmann v. Dallas County Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987).
      Ramos’s appeal is without arguable merit and therefore frivolous. See
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Because it is frivolous, it is
dismissed. See 5 TH C IR. R. 42.2. Ramos’s motion for the appointment of counsel
is denied.
      The district court’s dismissal of the complaint and this court’s dismissal
of the appeal count as strikes for purposes of § 1915(g).      See Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).         Ramos has at least one
previous strike. Ramos v. Samaniego, No. EP-07-CA-320-FM, 2008 WL 3539252
at *1 (W.D. Tex. Jul. 24, 2008) (unpublished). Because he has accumulated three
strikes, Ramos is now barred from proceeding IFP in any civil action or appeal
filed while he is incarcerated or detained in any facility unless he “is under
imminent danger of serious physical injury.” § 1915(g).
      APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED; MOTION
DENIED.




                                       2